Mr. Presiding Justice Clark delivered the opinion of the court. The plaintiff in error was convicted of the offense of knowingly and wilfully contributing to the delinquency of a female child under the age of 17 years, the case being heard by the court without a jury. The evidence offered on behalf of the state shows that the child is not a delinquent. The mother of the child, as well as other witnesses, testified that she had never been anything other than a good and virtuous girl. It is admitted that the plaintiff in error, while under the influence of liquor, improperly conducted himself towards the child, but there is nothing in the record to show that he was guilty of the offense charged in the complaint. The appearance of the defendant in error has not been entered, presumably for the reason that in the opinion of the state’s attorney' the conviction ought not to be allowed to stand. The judgment will be reversed and the cause remanded, with directions to the Municipal Court of Chicago to enter an order dismissing the complaint. Reversed and remanded with directions.